Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment and the Affidavit filed on 01/21/21, claims 52, 56-57, 62, 68, and 70-77 are allowed and renumbered to claims 1-13.

In light of Applicant’s amendment that has narrowed the scope of formula (III) and given that applicant has provided an Affidavit demonstrating that compounds of formula (III) were effective in inhibiting Hepatitis B virus replication, the examiner contends that such compounds would also be effective in treating infection due to HBV. As a result, the 112(a) rejection of claims 52, 56, 62, 64-67, 67, and 70-72 is now moot. Consequently, the 112(a) rejection of claims 52, 56, 62, 64-67, 67, and 70-72 is hereby withdrawn.
 
The following is an examiner's statement of reasons for allowance: Claims 52, 56, 62, 64-67, 67, and 70-72 are drawn to a method of inhibiting replication of a hepatitis B virus (HBV) or to a method of treating infection due to HBV comprising contacting the virus with an effective amount of a compound defined as formula (III) or a pharmaceutically acceptable salt thereof.  There is no prior art that teaches applicant’ .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 52, 56-57, 62, 68, and 70-77 (renumbered 1-13) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
07/21/2021